t c summary opinion united_states tax_court eric d walker and lynn walker petitioners v commissioner of internal revenue respondent docket no 7566-06s filed date eric d walker pro_se brian a pfeifer for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period other court and this opinion shall not be cited as precedent for any other case in a notice_of_deficiency issued to petitioners on date respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to certain trade_or_business expense deductions some claimed on a schedule a itemized_deductions and some claimed on a schedule c profit or loss from business and whether petitioners are liable for the accuracy-related_penalty background some of the facts have been stipulated and are so found petitioners married on date they filed a timely joint federal_income_tax return for that year at the time the petition was filed they resided in florida eric d walker petitioner is an electrician who at all times relevant was a member of local of the international brotherhood of electrical workers ibew local is located in atlanta georgia but petitioner did not work within the jurisdiction of local or anywhere within the state of georgia during instead he traveled repeatedly up and down the east coast from massachusetts to florida in search of or in connection with available union-based employment opportunities ibew procedures required that he announce his availability for employment in any given location by visiting the local chapter of the ibew and signing whatever paperwork was required this procedure had to be repeated periodically as long as petitioner was unemployed which he was during part of and continued to look for jobs although he actively sought employment using the process described above throughout petitioner was employed only from time to time from may through date and only for various employers in new jersey while working in new jersey petitioner stayed in a ymca or in a rented house petitioner spent days in new jersey during including those days when he was present there either working or looking for work following his marriage in march petitioner spent only days in georgia lynn walker lived with her mother in florida during both before and after petitioners were married petitioner spent a fair amount of time in florida during that year as of the end of date petitioner considered that his residence was in florida petitioner was in florida days during january days during february days during march days during april days during june days during september days during november and all of december petitioners’ self-prepared joint federal_income_tax return was timely filed that return includes a schedule c and a schedule a the schedule c identifies the business as spinal connection rehab and wellness and shows the proprietor as lynn walker there is no income reported on the schedule c and various deductions totaling dollar_figure result in a net_loss in that amount which is claimed as a deduction on petitioners’ return as relevant here on the schedule a petitioners claimed a dollar_figure unreimbursed employee_business_expense deduction most of which is attributable to meals_and_lodging expenses petitioners also claimed a dollar_figure loss from an s_corporation on their return that loss is identified as a nonpassive loss from a schedule_k-1 issued to petitioners by spinal connection rehab and wellness in the above-referenced notice_of_deficiency respondent disallowed the deduction for the net_loss reported on the schedule c disallowed a portion of the unreimbursed employee_business_expense deduction claimed on the schedule a allowed the standard_deduction applicable to petitioners’ filing_status as the remaining itemized_deductions respondent allowed totaled less than the standard_deduction and imposed an accuracy- the itemized_deductions otherwise allowed are taxes--dollar_figure gifts to charity--dollar_figure and miscellaneous deductions including unreimbursed employee business expenses--dollar_figure before the application of sec_67 related penalty under sec_6662 upon the ground that among other reasons the underpayment_of_tax required to be shown on petitioners’ return is a substantial_understatement_of_income_tax other adjustments made in the notice_of_deficiency are computational or have been agreed upon by the parties discussion deduction for net_loss claimed on the schedule c petitioners now agree that they are not entitled to a deduction for the net_loss shown on the schedule c although less than certain it appears that the expenses that generated the loss might have been duplicated in the loss claimed from the above-referenced s_corporation that loss has not been disallowed disallowed portion of the employee_business_expense deduction according to the notice_of_deficiency the portion of the employee business_expenses deduction attributable to travel meals_and_lodging was disallowed because respondent determined that those expenses if paid_or_incurred were not paid_or_incurred while petitioner was traveling away from home in pursuit of his employment according to respondent petitioner maintained no fixed place of abode or business locality consequently each place where petitioner worked became his principal_place_of_business and tax_home according to petitioner his residence and tax_home at least until the end of date was in stockbridge georgia where he lived with his brother in his brother’s house petitioner now acknowledges that amounts claimed on hi sec_2002 return for lodging were overstated but claims entitlement to a portion of the claimed deduction for lodging and the entire claimed deduction for meals expenses_incurred by an individual for meals_and_lodging are normally considered nondeductible personal or living_expenses sec_262 on the other hand expenses paid_or_incurred for meals_and_lodging if properly substantiated are deductible if paid_or_incurred by an individual while traveling away from home in pursuit of the individual’s trade_or_business sec_162 sec_274 in this regard the reference to the individual’s trade_or_business includes the trade_or_business of being an employee 91_tc_352 and the reference to the individual’s home means the individual’s tax_home henderson v commissioner tcmemo_1995_559 affd 143_f3d_497 9th cir in general the location of an individual’s tax_home is the location of his or her principal place of employment 72_tc_190 affd 662_f2d_253 4th cir if during the taxable_year the individual has no principal place of employment this court considers the individual’s permanent place of residence to be his or her tax_home 69_tc_920 if an individual has no principal place of employment or permanent residence during the taxable_year then this court considers that individual to have no tax_home from which the individual can be away from for purposes of deducting meals_and_lodging expenses otherwise deductible under sec_162 61_tc_855 petitioner’s profession and status as an ibew member required that he seek and or accept employment on a temporary basis in various locations during he had no principal_place_of_business during that year whether petitioner had a permanent place of residence during is questionable if he did then it was at his brother’s house only up until the date of his wedding on march and it was in florida at some point starting in november the meals_and_lodging expense deductions here in dispute relate to the period between those dates and the record does not support a finding that he paid_or_incurred any living expense in connection with his brother’s house or any other permanent place of residence while at the same time he was present and working in new jersey or elsewhere see kroll v we disagree with the suggestion made in the notice_of_deficiency that new jersey was petitioner’s tax_home during his employment there was clearly temporary this distinction however makes no difference to whether petitioner is entitled to deduct expenses for meals_and_lodging while working in new jersey commissioner 49_tc_557 noting that the purpose of sec_162 is to mitigate the burden of the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses because petitioner had neither a principal permanent place of residence nor a principal place of employment during the period to which the deductions for meals_and_lodging expenses relate he is not considered to have a tax_home for that period because the deductions for meals_and_lodging expenses relate to a period for which petitioner had no tax_home he is not entitled to those deductions respondent’s disallowance of the portion of the employee_business_expense deduction attributable to amounts for meals_and_lodging is sustained respondent acknowledges that petitioner is entitled to tolls and vehicle expenses_incurred in connection with his search for employment during the amounts already allowed for such expenses exceed the amounts petitioners substantiated and when taken into account with other itemized_deductions allowed or not challenged do not exceed the dollar_figure standard_deduction applicable to petitioners’ filing_status see sec_63 and c it is unnecessary therefore to consider petitioners’ entitlement to such deductions any further and respondent’s allowance of the standard_deduction in lieu of the itemized_deductions otherwise claimed and not disallowed is sustained the sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of percent of any portion of an underpayment_of_tax if among other reasons the underpayment is attributable to a substantial_understatement_of_income_tax sec_6662 d an understatement of income_tax is a substantial_understatement_of_income_tax if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the taxpayer’s return sec_6662 ignoring conditions not relevant here for purposes of sec_6662 an understatement is defined as the excess of the amount of the tax required to be shown on the taxpayer’s return over the amount of the tax which is shown on the return sec_6662 in this case the understatement of income_tax is computed in the same manner as and is equal to the deficiency in dispute that is dollar_figure see sec_6211 sec_6662 under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence to show that imposition of the penalty is appropriate see 116_tc_438 we have sustained or petitioners have ten percent of the tax required to be shown on petitioners’ return is dollar_figure conceded the adjustments in the notice_of_deficiency that give rise to the deficiency respondent has satisfied his burden of production under sec_7491 with respect to the accuracy- related penalty under sec_6662 determined in the notice_of_deficiency because the underpayment_of_tax exceeds dollar_figure the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners bear the burden of proving that they had reasonable_cause and acted in good_faith with respect to the underpayment see higbee v commissioner supra pincite this they have failed to do respondent’s imposition of the sec_6662 accuracy- related penalty is sustained to reflect the foregoing decision will be entered for respondent
